DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments, see pages 6-10 of remarks, filed on 01/22/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on different embodiments of the cited Prior Art.
Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “based X2 setup response message” in line 2 of claim 7, should be “based on X2 setup response message”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the phrase “an X2 setup request message an identifier (ID) of the first RAN node” in lines 5-6 of claim 8, should be “an X2 setup request message including an identifier (ID) of the first RAN node”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (WO2015/046911, Byun hereinafter) in view of Futaki et al. (US2019/0349906, Futaki hereinafter).
As to claim 1: Byun discloses a method for performing an X2 setup procedure by a first radio access network (RAN) node in a wireless communication system, the method comprising: transmitting, to a second RAN node,  an X2 setup request message see at least paragraphs [360]-[361] and Fig. 21 (a), eNB1 (or first RAN) sends the X2 SETUP REQUEST message to eNB2 (or second RAN). The X2 SETUP REQUEST includes a TNL (or ID) of eNB1.); and 
receiving, from the second RAN node, an X2 setup response message including an ID of the second RAN node (see at least paragraphs [362]-[363] and Fig. 21(a), the eNB2 replies with X2 SETUP RESPONSE message to the eNB1. The X2 SETUP RESPONSE includes TNL (or ID) of eNB2),
wherein the first RAN node is an RAN node among either an eNodeB (eNB) of a long- term evolution (LTE) or a gNB of a new radio access technology (NR) (see at least paragraphs [360]-[363] and Fig. 21(a), eNB1 of LTE), 
wherein the second RAN node is an RAN node different from the first RAN node among either the eNB or the gNB (see at least paragraphs [360]-[363] and Fig. 21(a), eNB2  of LTE), 
wherein the ID of the first RAN node and the ID of the second RAN node are based on whether the first RAN node and the second RAN node are the eNB or the gNB respectively (see at least paragraphs [360]-[363] and Fig. 21(a), a TNL (or ID) of eNB1 and a TNL (or ID) of eNB2 where each TNL (or ID) are different for different eNB.), and 
wherein the X2 setup request message and the X2 setup response message are transmitted and received for an evolved-UMTS terrestrial radio access (E-UTRAN) … see at least paragraphs [360]-[363] and Fig. 21(a), X2 SETUP REQUEST and X2 SETUP RESPONSE message for Dual Connectivity.).
Byun does not explicitly discloses dual connectivity is between the LTE and the NR.
However Futaki discloses dual connectivity is between the LTE and the NR (see at least paragraphs [0010], [0027], [0029], [0037] and [0052], dual connectivity (DC) is between E-UTRA (i.e. LTE eNB) and NR (gNB).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 2: Byun and Futaki disclose the method of claim 1. Byun does not explicitly disclose wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB. 
However Futaki discloses wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB (see at least paragraph [0010], Dual connectivity (DC) deployments including E-UTRA as the anchor RAT (or the primary RAT or the master RAT) and NR as a secondary RAT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by 
As to claim 3: Byun and Futaki disclose the method of claim 2. Byun further discloses wherein the ID of the first RAN node includes a global eNB ID, and wherein the ID of the second RAN node includes a global gNB ID (see paragraph [0194], eNB has TCI which corresponds to Global Identifier). 
As to claim 4: Byun and Futaki disclose the method of claim 1. Byun discloses eNB1 sends setup request message to eNB2 in Fig. 21a but Byun does not explicitly disclose wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB. 
However Futaki discloses wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB (see at least paragraph [0069], SgNB (or first RAN) notifies setup procedure to MeNB (or second RAN)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 5: Byun and Futaki disclose the method of claim 4. Byun further discloses wherein the ID of the first RAN node includes a global gNB ID, and wherein the ID of the second RAN node includes a global eNB ID (see paragraph [0194], eNB has TCI which corresponds to Global Identifier). 
As to claim 6: Byun and Futaki disclose the method of claim 1. Byun further discloses wherein the X2 setup request message is an …DC X2 setup request message (see at least paragraphs [159], [305]-[315] and Fig. 15a-b, eNB 1 received the X2 SETUP REQUEST message including the indication of Dual Connectivity support (or first indication indicating dual connectivity).), and wherein the X2 setup response message is an …DC X2 setup response message (see at least paragraphs [305]-[315] and Fig. 15a-b, the eNB1 replies with X2 SETUP RESPONSE message to the eNB2 (S1507). The X2 SETUP RESPONSE message include the indication of Dual Connectivity support (or second indication indicating dual connectivity)). 
Byun does not explicitly discloses dual connectivity is a new radio dual connectivity.
However Futaki discloses dual connectivity is a new radio dual connectivity (see at least paragraph [0052], the radio communication network includes an LTE eNB 1, an NR gNB 2, a UE 3, and an EPC 4 supports dual connectivity (DC) involving E-UTRA and NR.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 7: Byun and Futaki disclose the method of claim 1. Byun further discloses further comprising triggering a dual connectivity procedure related to the …DC for a user equipment (UE), based X2 setup response message (see at least paragraph [314], in case that the eNB 2 supports the Dual Connectivity for the UE, the eNB 1 and the eNB 2 may transmit and receive the signaling for the Dual Connectivity function (split bearer option, SCG bearer option, or both options) and provide radio resources to the UE for each eNB through the cooperation among eNBs.). 
Byun does not explicitly discloses dual connectivity is a new radio dual connectivity.
However Futaki discloses dual connectivity is a new radio dual connectivity (see at least paragraph [0052], the radio communication network includes an LTE eNB 1, an NR gNB 2, a UE 3, and an EPC 4 supports dual connectivity (DC) involving E-UTRA and NR.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 8: Byun discloses a first radio access network (RAN) node in a wireless communication system, the first RAN node comprising: 
a memory (see at least Fig. 26, eNB includes a memory); and 
a processor (see at least Fig. 26, eNB includes a processor), operably coupled to the memory, and configured to: 
control the first RAN node to transmit, to a second RAN node, an X2 setup request message an identifier (ID) of the first RAN node (see at least paragraphs [360]-[361] and Fig. 21 (a), eNB1 (or first RAN) sends the X2 SETUP REQUEST message to eNB2 (or second RAN). The X2 SETUP REQUEST includes a TNL (or ID) of eNB1.), and 
control the first RAN node to receive, from the second RAN node, an X2 setup response message including  and ID of the second RAN node (see at least paragraphs [362]-[363] and Fig. 21(a), the eNB2 replies with X2 SETUP RESPONSE message to the eNB1. The X2 SETUP RESPONSE includes TNL (or ID) of eNB2), 
wherein the first RAN node is an RAN node among either an eNodeB (eNB) of a long- term evolution (LTE) or a gNB of a new radio access technology (NR) (see at least paragraphs [360]-[363] and Fig. 21(a), eNB1 of LTE), 
wherein the second RAN node is an RAN node different from the first RAN node among either the eNB or the gNB (see at least paragraphs [360]-[363] and Fig. 21(a), eNB2  of LTE), 
wherein the ID of the first RAN node and the ID of the second RAN node are based on whether the first RAN node and the second RAN node are the eNB or the gNB respectively (see at least paragraphs [360]-[363] and Fig. 21(a), a TNL (or ID) of eNB1 and a TNL (or ID) of eNB2 where each TNL (or ID) are different for different eNB.), and 
wherein the X2 setup request message and the X2 setup response message are transmitted and received for an evolved-UMTS terrestrial radio access (E-UTRAN) … see at least paragraphs [360]-[363] and Fig. 21(a), X2 SETUP REQUEST and X2 SETUP RESPONSE message for Dual Connectivity.).
Byun does not explicitly discloses dual connectivity is between the LTE and the NR.
However Futaki discloses dual connectivity is between the LTE and the NR (see at least paragraphs [0010], [0027], [0029], [0037] and [0052], dual connectivity (DC) is between E-UTRA (i.e. LTE eNB) and NR (gNB).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 9: Byun and Futaki disclose the first RAN node of claim 8. Byun does not explicitly disclose wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB. 
However Futaki discloses wherein the first RAN node is the eNB, and wherein the second RAN node is the gNB (see at least paragraph [0010], Dual connectivity (DC) deployments including E-UTRA as the anchor RAT (or the primary RAT or the master RAT) and NR as a secondary RAT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by 
As to claim 10: Byun and Futaki disclose the first RAN node of claim 9. Byun further discloses wherein the ID of the first RAN node includes a global eNB ID, and wherein the ID of the second RAN node includes a global gNB ID (see paragraph [0194], eNB has TCI which corresponds to Global Identifier). 
As to claim 11: Byun and Futaki disclose the first RAN node of claim 8. Byun discloses eNB1 sends setup request message to eNB2 in Fig. 21a but Byun does not explicitly disclose wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB. 
However Futaki discloses wherein the first RAN node is the gNB, and wherein the second RAN node is the eNB (see at least paragraph [0069], SgNB (or first RAN) notifies setup procedure to MeNB (or second RAN)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 12: Byun and Futaki disclose the first RAN node of claim 11. Byun further discloses wherein the ID of the first RAN node includes a global gNB ID, and wherein the ID of the second RAN node includes a global eNB ID (see paragraph [0194], eNB has TCI which corresponds to Global Identifier). 
As to claim 13: Byun and Futaki disclose the first RAN node of claim 8. Byun further discloses wherein the X2 setup request message is an …DC X2 setup request message (see at least paragraphs [159], [305]-[315] and Fig. 15a-b, eNB 1 received the X2 SETUP REQUEST message including the indication of Dual Connectivity support (or first indication indicating dual connectivity).), and wherein the X2 setup response message is an …DC X2 setup response message (see at least paragraphs [305]-[315] and Fig. 15a-b, the eNB1 replies with X2 SETUP RESPONSE message to the eNB2 (S1507). The X2 SETUP RESPONSE message include the indication of Dual Connectivity support (or second indication indicating dual connectivity)). 
Byun does not explicitly discloses dual connectivity is a new radio dual connectivity.
However Futaki discloses dual connectivity is a new radio dual connectivity (see at least paragraph [0052], the radio communication network includes an LTE eNB 1, an NR gNB 2, a UE 3, and an EPC 4 supports dual connectivity (DC) involving E-UTRA and NR.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]).
As to claim 14: Byun and Futaki disclose the first RAN node of claim 8. Byun further discloses wherein the processor further triggers a dual connectivity procedure related to the …DC, based on X2 setup response message (see at least paragraph [314], in case that the eNB 2 supports the Dual Connectivity for the UE, the eNB 1 and the eNB 2 may transmit and receive the signaling for the Dual Connectivity function (split bearer option, SCG bearer option, or both options) and provide radio resources to the UE for each eNB through the cooperation among eNBs.). 
Byun does not explicitly discloses dual connectivity is a new radio dual connectivity.
However Futaki discloses dual connectivity is a new radio dual connectivity (see at least paragraph [0052], the radio communication network includes an LTE eNB 1, an NR gNB 2, a UE 3, and an EPC 4 supports dual connectivity (DC) involving E-UTRA and NR.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement NR dual connectivity, as taught by Futaki, into the invention of Byun in order to improve Inter-RAT handover (see Futaki, paragraphs [0029]). 
As to claim 15: Byun and Futaki disclose the method of claim 1. Byun further discloses wherein the UE is in communication with at least one of a wireless device, a network, and/or autonomous vehicles other than the UE (see at least paragraph [0159], UE is connected with two eNBs). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464